On Rehearing:
By way of reply to the criticism of counsel in their petition for rehearing, this note seems advisable. There is no disposition on our part to hold them responsible for the points in the syllabus criticised by them. The points state the law applicable to the facts in the case, notwithstanding their objection. The restatement and reapplication of a legal principle when appropriate do not warrant condemnation.
In the petition counsel quote only part of section 1661, 3 Elliott, Railroads, (3 rd. ed.): "The general rule is that it is *458not sufficient to look in one. direction, bnt the traveler is under a duty to look in both directions. The duty to look and listen requires the traveler to exercise care to select a position from which an effective observation can be made.”' In the same section, the author, after stating the rule affirmed by the authorities, as to the duties of travelers approaching a railroad crossing to look and listen, and the right of a . court to direct a verdict for defendant if the performance of the duty is omitted, qualifies the general statement by the additional phrase: “except in cases of a peculiar nature, where there are facts excusing the performance of that duty.” And although the failure of a flagman to give the signal to cross, or an express invitation by him to cross does not absolve the traveler from the duty to look and listen, either or both of these omissions “may be sufficient to carry the ease to the jury.” Elliott, Railroads, (3rd. ed.) Secs. 1651, 1661, citing: Buchanon v. Chicago M. & St. P. R. Co., 75 Ia. 393, which supports the text. There the flagman gave plaintiff the signal to cross, and she obeyed although she knew the train was approaching, and it arrived at the crossing before she did, wherefore he stopped her, but the train so alarmed her horse that it ran away and caused the injury for which she sued. Of course, in facts like those in Dickman v. Morgan L. & T. R. & S. B. Co., 40 La. Ann. 787, 5 So. 76; Lake Shore & Mich. So. Ry. Co. v. Ehlert, Admr., 63 Oh. St. 320; Allerton v. Boston & Maine R. Co., 146 Mass. 241; Baltimore & Ohio R. Co. v. Colvin, 118 Pa. St. 230, in each of which the railroad eompanys’ agents exercised the utmost caution to prevent the collisions, and the court properly held in each case that the negligence of the plaintiff was the proximate cause of the injury.
A traveler must not omit precautions legally necessary for his own safety when about to drive over a railroad crossing “for under all circumstances, he must himself exercise ordinary care, and must not rely entirely upon the acts of others, but, as we have said, what is or is not ordinary care depends very often upon the facts of the particular case. Under the rule just stated, namely, that whether due care was exercised depends ■ upon the facts of the particular case, the *459question whether the traveler stopped at a proper place or the like is generally a question for the jury, hut it is sometimes a question of law. If there is hut one reasonable inference that men of average intelligence can justly draw from the facts, the question is one of law to he disposed of hy the court.” Elliott, Railroads, (3rd. ed.) Sec. 1661.
Counsel also seem to be of the opinion that we fail to interpret properly the evidence of the lack of reasonable care on the part of Casdorph, and the exercise of reasonable diligence on the part of the flagman. Both Littlepage and Singleton, when in the act of passing over the crossing, or just before or after they had crossed it, saw him, but so far as they could recall, he did not notice them. He was there between the street curb and the “little house” occupied by him in cold weather, and although at that time he had in his hands a jack staff with the word “stop” at the top, he gave them no signal or warning.- “He was not the regular watchman” and did not hold it so it could be read by them, or by any one approaching from the direction they were driving. James corroborates Littlepage and Singleton in this and other particulars. The watchman, he says, did halt some taxicabs driving westward towards the crossing, Casdorph approaching it in an easterly direction. When he did so, however, his face was towards James, who was east of the crossing and in á position where he could see it and the railroad track 400 feet west of the crossing, and the watchman, who at the time was standing facing James and who “showed no indication of .recognizing Mr. Casdorph’s approach, neither did Mr. Casdorph look that way. He just came right on and the train was coming.”
The record furnishes no substantial support for the statement that while Casdorph was in a place of safety, he could have saved his life, had he heeded the signals given of the approach of the train. There is now no evidence of the giving of any signal until he was within fifteen or eighteen feet of the center of the crossing, and the train 75 feet from it. To avoid a collision in circumstances such as this record pre*460sents would require unusually expeditious action. In any event, however, these facts are for the jury.
Rehearing denied.

Reversed and remanded.